DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-15, in the reply filed on 13 January 2022 is acknowledged.

Drawings
The drawings are objected to because, given that there is only one drawing, it should not be labeled “Fig.1”. See 37 CFR 1.84(u)(1).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 140, 145.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-5 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over O’Neill et al (US 2018/0155631).
Regarding claims 1-3, 8, 11 and 15, O’Neill discloses a method for forming a naphtha composition comprising exposing a feed comprising oxygenates and olefins to a conversion catalyst to form a converted effluent (see [0010]). Reaction conditions include a temperature of about 300 to 550°C, a total pressure of about 10 to 400 psig, a weight hourly space velocity (WHSV) of 0.1 to 10 h-1 (see [0010]), overlapping or within the claimed ranges. The converted effluent has a net yield of 10 wt% or more of a C5+ fraction relative to a combined weight of the oxygenates and olefins (see Fig. 7; [0081]), a yield of aromatics relative to the product of 20 wt% or less and a RON of 90 or more (see [0038]; [0040]), within or overlapping the claimed ranges. The feed has a molar ratio of oxygenates to olefins of 1 to 20 (see [0010]; [0034], molar ratio of oxygenates to olefins of 1 to 10).
Regarding claim 4, O’Neill discloses wherein the conversion catalyst further comprises 0.1 to 3.0 wt% of a transition metal (see [0010]).
Regarding claim 5, O’Neill discloses wherein the conversion catalyst comprises 10 wt% or more of a zeolite having a framework structure of MRE, MTW, TON, MTT, MFS, or a combination thereof (see [0011]).
Regarding claim 7, O’Neill discloses wherein the conversion catalyst comprises 10 wt% or more of ZSM-48, a zeolite having a MRE framework structure, or a combination thereof (see [0011]; [0053]).
Regarding claim 9, O’Neill discloses wherein the oxygenate comprises 90 wt% or more of methanol, dimethyl ether, or a combination thereof (see [0010]; [0027]; [0034]).
Regarding claim 10, O’Neill discloses a yield of naphtha of at least 35 wt% (see [0039]). Optimizing the operating conditions of the reaction in order to achieve a product yield as desired 
Regarding claim 12, O’Neill discloses wherein the feed comprising oxygenates and olefins comprises a first feedstock comprising at least a portion of the oxygenates and a second feedstock comprising at least a portion of the olefins, the first feedstock and the second feedstock being combined after entering a reactor containing the conversion catalyst (see [0013]).
Regarding claim 13, O’Neill discloses wherein the feed comprises 30 to 95 wt% of oxygenates, 5 to 40 wt% of olefins, or a combination thereof (see [0034]-[0035]).
Regarding claim 14, O’Neill discloses wherein the feed comprises 20 to 60 wt% of components different from oxygenates and olefins (see [0036]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over O’Neill, as applied to claim 1 above, in view of Rajagopalan et al (US 2018/0170823).
Regarding claim 6, O’Neill does not disclose wherein the conversion catalyst comprises 10 wt% or more of MCM-49, MCM-22, MCM-56, a zeolite having a MWW framework structure, or a combination thereof.
However, it is known in the art that MCM-22 and MCM-49 are suitable alternatives for ZSM-48 for use as catalysts for conversion of oxygenates/olefins to naphtha, wherein all are known to exhibit high hydrogen transfer activity (see Rajagopalan: [0028]). Note that O’Neill discloses ZSM-48 (see [0011]; [0053]). Substituting MCM-22 and/or MCM-49 for use as the conversion catalyst in O’Neill would have been obvious to and require nothing more than routine experimentation for a person of ordinary skill in the art, for the purpose of carrying out the conversion reaction with a catalyst having high hydrogen transfer activity. Furthermore, such a substitution would be associated with a reasonable expectation of success. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772